249 S.W.3d 870 (2008)
Jana Beth Stolt CRANE, Appellant,
v.
Kevin MJ. CRANE, Respondent.
No. WD 68344.
Missouri Court of Appeals, Western District.
April 15, 2008.
Gary L. Stamper, Columbia, MO, for Appellant.
Diane L. Rubenstein, Columbia, MO, for Respondent.
Before HOWARD, C.J., and HARDWICK and WELSH, JJ.

Order
PER CURIAM.
Jana Crane appeals the modification of child custody and child support owed by Kevin Crane. She claims that the trial court erred in granting Mr. Crane full custody of their eldest son, in calculating the child support owed based on the change of custody, and in setting a schedule for the reduction of child support owed by Mr. Crane based on the younger daughters' aging out of day care. We affirm the trial court's modification.
Rule 84.16(b).